DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The after final amendment filed on 3/10/22 is entered and made of record. 
III.	Claims 1-20 are pending and have been examined, where claims 1-20 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “disposing a core sample of a formation within a pressure chamber of a core holder assembly; applying one or more pressures to the core sample within the pressure chamber; obtaining at least one computed tomography image of the core sample; and based on the at least one computed tomography image of the core sample,” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of pressure determination, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 


[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found convincing. An updated search was performed and determined all claims to be allowable. Details are shown below. The applicant stated: 

    PNG
    media_image1.png
    175
    577
    media_image1.png
    Greyscale

The examiner agrees. Crawford is silent in disclosing disposing a core sample of a formation within a pressure chamber of a core holder assembly; applying one or more pressures to the core sample within the pressure chamber. The examiner will withdrawn the prior art rejection. 
An updated search was performed and determined all claims to be allowable. 

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not 

[4]	Reasons for Allowance
Claims 1-20 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a secondary USC 103 reference, but these references do not cover enough of the claim’s scope to warrant a rejection.

Zazovsky (US 20030084715) discloses a method of determining properties of a core sample, the method comprising:
disposing a core sample of a formation within a core holder assembly (see figure 2a, the core samples are disposed inside 4);

    PNG
    media_image2.png
    304
    478
    media_image2.png
    Greyscale

applying one or more pressures to the core sample (see figure 3, first step, sealing a sample of fluid at a baseline pressure and a sample of a formation having an initial pore pressure in a container);

    PNG
    media_image3.png
    226
    686
    media_image3.png
    Greyscale

based on the at least one measurement of the core sample, determining at least one pressure value of the core sample as a function of the applied one or more pressures (see figure 3, step three, determine the initial pore pressure relative to the baseline pressure from the measured change in fluid sample pressure):

    PNG
    media_image4.png
    200
    782
    media_image4.png
    Greyscale
.
Zazovsky is silent in disclosing obtaining at least one computed tomography image of the core sample; and based on the at least one computed tomography image of the core sample, determining at least one property of the core sample as a function of the applied one or more pressures. However, Zazovsky teaches determine the initial pore pressure relative to the baseline pressure from the measured change in fluid sample pressure which suggests a property measurement. 
Crawford (US 20170275970) discloses obtaining at least one computed tomography image of the core sample (see paragraph 54 below); and 

    PNG
    media_image5.png
    166
    717
    media_image5.png
    Greyscale

based on the at least one computed tomography image of the core sample, determining at least one property of the core sample as a function of the applied one or more pressures (see figure 14a and see paragraph 90, the fracture network porosity, which can be determined as the ratio of fracture pore volume to model bulk volume in which only the fracture pore volume is stress sensitive and obtained by summing the pore volume of each individual fracture in the network as given by the product of fracture area and stress-sensitive mechanical aperture, the core samples where the property of the samples are measured are shown in figure 5A and figure 5B):

    PNG
    media_image6.png
    264
    849
    media_image6.png
    Greyscale
.
As said above Crawford is silent in disclosing disposing a core sample of a formation within a pressure chamber of a core holder assembly; applying one or more pressures to the core sample within the pressure chamber.


in combination with the rest of the limitations of claims 13 and 20.

Zazovsky and Crawford, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1, 13 and 20. For all the reasons above all claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 3/15/22